Citation Nr: 1224939	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation for gout, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1973 to August 1980, and from May 1982 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2003, the Veteran testified before a Veteran Law Judge sitting at the Central Office.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In November 2006, the Board sent a letter to the Veteran notifying him that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In response to the inquiry from the Board, the Veteran indicated that he did not want an additional hearing. 

The Board notes that the RO, in an August 1999 rating decision, granted service connection and assigned a 10 percent evaluation for bilateral pes planus (flat feet) with right calcaneal spur. 

In July 2004, the Board denied the Veteran's claim for an evaluation in excess of 10 percent for bilateral pes planus and remanded the remaining issues for further development.  The Veteran filed a timely appeal of the denial to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel  and the Veteran's representative filed a joint motion for remand, received in October 2006, requesting that the Court vacate the Board's July 2004 denial of an increased rating for bilateral pes planus with right calcaneal spur, and remanded the case for further development.  In November 2006, the Court granted the motion and vacated the July 2004 denial. 

In June 2007, the Board denied an initial evaluation in excess of 20 percent for right ankle disability, denied an initial evaluation in excess of 20 percent for gout, denied an initial compensable evaluation for bilateral hearing loss, and denied an initial evaluation in excess of 10 percent for right knee disability; and remanded the issue of entitlement to an evaluation in excess of 10 percent for bilateral pes planus with right calcaneal spur. 

The Veteran subsequently appealed to the Court the June 2007 decision.  According to an April 2009 order, the Court vacated that part of the June 2007 denial that denied entitlement to an initial increased evaluation for gout, currently evaluated as 20 percent disabling, for compliance with the instruction in the April 2009 joint motion.  The remaining issues adjudicated in the June 2007 decision were expressly abandoned by the Veteran.  The remand development ordered for the matter of an increased rating for bilateral pes planus with right calcaneal spur has not completed and that matter is not ready for further appellate action at this time. 

In May 2010, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for gout.  The Veteran filed a timely appeal of the denial to the Court.  Pursuant to a Memorandum Opinion, the Court vacated the Board's denial and remanded the case for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the most recent VA examination regarding the severity of the Veteran's gout was conducted in March 2005.  Because that examination is at this point stale with regard to his current symptoms, a new VA examination should be completed to fairly assess the claim.  

It appears that VA and private treatment records, and any relevant employment records, may remain outstanding.  In a November 2004 statement, the Veteran's spouse stated that the Veteran had taken three months off from work in that year alone due to treatment for his gout, to include for many doctors appointments, procedures, and invasive tests that sometimes left him unable to walk.  On remand, the Veteran should submit any records relevant to these statements, or any other records that further support his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for increased rating for gout, to include private treatment records evidencing procedures and invasive tests that occurred in 2004 and any employment records to show time missed from work due to gout.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e . 

2.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the current severity of his gout.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically address the following:

a)  Is the Veteran's gout an active process or, if not, are there chronic residuals?

b)  Does the Veteran's gout result in a definite impairment of health?  Does the Veteran's gout result in a severe impairment of health?

c)  Do exacerbations of the Veteran's gout result in incapacitation 3 or more times per year?  Do exacerbations of his gout result in severe incapacitation 4 or more times per year?  Do exacerbations of his gout result in incapacitation over prolonged periods?

d)  Do exacerbations of the Veteran's gout result in bed rest and/or treatment by a physician?  

e)  Does the Veteran have weight loss and anemia related to his gout?  

f)  Conduct range of motion testing for all joints affected by his gout, to include the right big toe, right elbow, and right shoulder, and state whether is evidence of additional functional loss such as pain, weakened movement, excess movement, excess fatigability, or incoordination.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



